            Case 3:19-cv-01671-BR        Document 105       Filed 07/01/20    Page 1 of 5




M. Christie Helmer, OSB No. 743400
chris.helmer@millernash.com
Ian Christy, OSB No. 160116
ian.christy@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

         Attorneys for Plaintiff

(additional counsel listed on signature page)




                                   UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION

DRY BULK SINGAPORE PTE. LTD.,                       No. 3:19-CV-1671-BR

                      Plaintiff,                    JOINT STATUS REPORT

           v.

AMIS INTEGRITY S.A. in personam and
M/V AMIS INTEGRITY (IMO 9732412)
her engines, freights, apparel,
appurtenances, tackle, etc., in rem,

                      Defendants.



                   Pursuant to the Court’s June 18, 2020, Order (ECF 95), Plaintiff Dry Bulk

Singapore PTE. Ltd. (“Dry Bulk”) and Defendant Amis Integrity S.A.1 (“Amis,” with Dry Bulk

1
    Individually and by restricted appearance under Supplemental Admiralty Rule E(8).


Page 1 -        JOINT STATUS REPORT

4845-8099-9873.6
            Case 3:19-cv-01671-BR         Document 105       Filed 07/01/20     Page 2 of 5




and Amis collectively referred to as the “Parties”) submit the following Joint Status Report in the

above-captioned matter to address general case management issues and, as specifically requested

by the Court, briefing on Amis’s filed Motion to Dismiss for Process and Lack of Personal

Jurisdiction:

           1.      The Parties propose the following general case management deadlines:

                   a.     Nov. 20, 2020: Deadline for fact discovery motions.

                   b.     Dec. 11, 2020: Deadline for completion of fact discovery.

                   c.     Dec. 18, 2020: Deadline for submission of joint status report regarding

                          dispositive motions, which per the Court’s Rule 16 Conference Order

                          (ECF 50) will include the reason why such motions are warranted, on

                          what grounds, whether the parties are in agreement, and a proposed

                          schedule. If no dispositive motions are contemplated, the Parties will

                          propose a pretrial order date and trial date by December 18, 2020.

           2.      Dry Bulk filed a Motion for Leave to Amend the Verified Complaint (ECF 61) to

add proposed defendant Wisdom Marine Lines S. A. (“Wisdom”) to this action, which motion is

opposed by Amis and currently remains pending before the Court. Dry Bulk desires to file an

Amended Motion for Leave to Amend the Verified Complaint to (a) add a new plaintiff into the

case (Tradewind GmbH, an entity that provided financing to Dry Bulk in connection with the

transactions at issue and which also funded the $350,000 in countersecurity posted into the

Court’ Registry on June 17, 2020) and (b) add a veil-piercing / alter ego claim against Amis and

Wisdom based upon the dispute at issue. Amis is not opposed to Dry Bulk filing an amended

Motion for Leave to File an Amended Complaint in this regard, but it reserves the right to

oppose such motion. The Parties have proposed the following briefing schedule for Dry Bulk’s

amended Motion for Leave to Amend the Verified Complaint:




Page 2 -        JOINT STATUS REPORT

4845-8099-9873.6
            Case 3:19-cv-01671-BR         Document 105       Filed 07/01/20     Page 3 of 5




                   a.     July 10, 2020: Dry Bulk’s deadline for filing an amended Motion for Leave

                          to Amend the Verified Complaint;

                   b.     July 17, 2020: Amis’s Opposition deadline.

                   c.     July 24, 2020: Dry Bulk’s Reply deadline.

           3.      Dry Bulk believes targeted, expedited jurisdictional discovery is necessary in

order for it to respond to Amis’s Motion to Dismiss for Process and Lack of Personal

Jurisdiction. Amis opposes jurisdictional discovery. Accordingly, within seven days of the

Court’s resolution of Dry Bulk’s amended Motion for Leave to Amend the Verified Complaint,

Dry Bulk will file a motion for permission to conduct expedited jurisdictional discovery. Amis

will file a response within seven days from Dry Bulk’s motion, and Dry Bulk will file a Reply

within seven days of Amis’s Opposition.

           4.      In the event the Court grants Dry Bulk’s motion for jurisdictional discovery,

within seven days from that Order the Parties will confer further and agree on an expedited

jurisdictional discovery schedule to be presented to the Court, as well as the date when Amis

would supplement (if necessary) its pending Motion to Dismiss for Process and Lack of Personal

Jurisdiction (ECF 83), should Dry Bulk’s amended Motion for Leave to Amend the Verified

Complaint be granted. In the event the Court denies Dry Bulk’s motion for jurisdictional



///

///

///

///

///

///

///



Page 3 -        JOINT STATUS REPORT

4845-8099-9873.6
           Case 3:19-cv-01671-BR       Document 105        Filed 07/01/20     Page 4 of 5




 discovery, Amis would supplement (if necessary) its pending Motion to Dismiss for Process and

 Lack of Personal Jurisdiction (ECF 83) within fourteen days of the Court’s Order, Dry Bulk will

 respond within twenty-eight (28) days of the Court’s Order, and Amis will reply within forty-two

 (42) days of that Order.

                DATED this 1st day of July, 2020.

LEGROS BUCHANAN & PAUL                        MILLER NASH GRAHAM & DUNN LLP


  s/ Markus B.G. Oberg                           s/ M. Christie Helmer
Markus B.G. Oberg, OSB No. 112187             M. Christie Helmer, OSB No. 743400
moberg@legros.com                             chris.helmer@millernash.com
Daniel J. Park, OSB No. 132493                Ian Christy, OSB No. 160116
dpark@legros.com                              ian.christy@millernash.com
4025 Delridge Way SW, Suite 500               3400 U.S. Bancorp Tower
Seattle, Washington 98106-1271                111 S.W. Fifth Avenue
Phone: 206.623.4990                           Portland, Oregon 97204
Facsimile: 206.467.4828                       Phone: 503.224.5858
                                              Facsimile: 503.224.0155
Attorneys for Defendants
                                                     and

                                              John D. Kimball, pro hac vice
                                              jkimball@blankrome.com
                                              BLANK ROME LLP
                                              1271 Avenue of the Americas
                                              New York, New York 10020
                                              Telephone: 212.885.5000
                                              Facsimile: 212.885.5001

                                                     and




Page 4 -      JOINT STATUS REPORT

 4845-8099-9873.6
           Case 3:19-cv-01671-BR   Document 105   Filed 07/01/20    Page 5 of 5




                                       Jeremy A. Herschaft, pro hac vice
                                       jherschaft@blankrome.com
                                       Zachary Cain, pro hac vice
                                       zcain@blankrome.com
                                       BLANK ROME LLP
                                       717 Texas Avenue, Suite 1400
                                       Houston, Texas 77002
                                       Telephone: 713.632.8655
                                       Facsimile: 713.228.6605

                                       Attorneys for Plaintiff
                                       Dry Bulk Singapore PTE. LTD.




Page 5 -     JOINT STATUS REPORT

4845-8099-9873.6
